cca_2013091913550728 id uilc number release date third party communication none date of communication not applicable from sent thursday date pm to cc bcc subject re statute_of_limitations on assessment of sec_6702 penalty we made the argument that no sol applies in briefs submitted in a couple of cases where taxpayers raised the sol as a bar to assessment of the penalty the tax_court did not need to decide the issue crites v commissioner tcmemo_2012_267 and o’brien tcmemo_2012_326 have a little discussion of what we argued obviously we don’t want to get into this situation if we can make an assessment w_i three years of a frivolous submission
